                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Lisa Kelley, as trustee for the Heirs and         Case No. 18-cv-02805 (SRN/TNL)
 Next of Kin of Maurice Kimball,

               Plaintiff,
                                                   MEMORANDUM OPINION AND
 v.                                                 ORDER ON DEFENDANTS’
                                                     MOTION FOR SUMMARY
Correctional Officer Evan Pulford, Officer                JUDGMENT
Valerie Hauser, Officer Kaleena Wiens,
individually and in their official capacity,
and Brown County Sheriff Rich Hoffman,
individually and in his official capacity,

               Defendants.


 DeAundres D. Wilson, Wilson Law Office, 1622 West Lake Street, Minneapolis, MN
 55408, for Plaintiff.

 Jason M. Hiveley and Stephanie A. Angolkar, Iverson Reuvers Condon, 9321 Ensign
 Avenue South, Bloomington, MN 55438, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Motion for Summary Judgment [Doc. No. 27]

and the Motion to Exclude Expert Testimony [Doc. No. 32] filed by Defendant

Correctional Officers Evan Pulford, Valerie Hauser, and Kaleena Wiens, and Brown

County Sheriff Rich Hoffman. Based on a review of the files, submissions, and proceedings

herein, and for the reasons below, the Court GRANTS Defendants’ motion for summary

judgment in its entirety, and DENIES as moot Defendants’ motion to exclude expert

testimony.



                                               1
I.    BACKGROUND

      On the morning of July 10, 2016, Maurice Kimball was booked into the Brown

County Jail. At the time of booking, Kimball displayed symptoms of methamphetamine

intoxication, and Brown County correctional officers placed him in a holding cell for

observation. Approximately six hours later, the officers found Kimball lying face-up on

the floor, and noticed blood on his bed. The officers called an ambulance and Kimball was

transported to the hospital. Several days later, on July 12, 2016, Kimball passed away due

to complications from methamphetamine toxicity.

      Plaintiff Lisa Kelley, as trustee for Kimball’s heirs and next of kin, originally

brought this action under 42 U.S.C. § 1983 against Brown County Sheriff Rich Hoffman,

several New Ulm police officers involved in Kimball’s arrest, and three Brown County

correctional officers involved in Kimball’s detention. After a series of stipulated

dismissals, 1 the remaining defendants are Brown County Sheriff Rich Hoffman and Brown

County Correctional Officers Evan Pulford, Valerie Hauser, and Kaleena Wiens

(collectively, “Defendants”). Against the remaining defendants, Kelley alleges substantive

due process violations under the Fourteenth Amendment; a policy, custom, or practice

claim under Monell v. Department of Social Services, 436 U.S. 658 (1978); and a wrongful

death claim under Minnesota law. (Compl. [Doc. No. 2].)




      1
        By the parties’ stipulation, all claims against Defendant New Ulm Police Officers
Jeremy Reed, Erik Byro, and T.J. Ibberson were dismissed, and the City of New Ulm was
joined as a defendant. (Order [Doc. No. 23].) Subsequently, all claims against the City of
New Ulm were dismissed by stipulation. (Order [Doc. No. 26].)


                                            2
       Defendants moved for summary judgment, arguing that Kelley’s due process claim

is barred by qualified immunity, that Kelley has failed to establish a Monell claim, and that

Kelley’s wrongful death claim fails because the officers are entitled to official immunity

and Kimball’s death was not foreseeable. Defendants also moved to exclude the testimony

of Kelley’s expert, Dr. John Stark.

       A.     Kimball’s Arrest

       On the evening of July 9, 2016, New Ulm Police Department officers were

dispatched to Jenna Fischer’s apartment. The Brown County alcohol and treatment court

had received reports that an unknown male had moved into Fischer’s home, in possible

violation of her conditions with that court. (Angolkar Aff. [Doc. No. 30], Ex. 1 (“Reed

Dep.”), at 22-23.) Sergeant Jeremy Reed and Officers Sara Schlingmann, T.J. Ibberson,

and Erik Byro entered Fischer’s home with her. (Reed Dep. 27; Angolkar Aff., Ex. 3 (“Byro

Dep.”), at 9-10; Angolkar Aff., Ex. 4 (“Ibberson Dep.”), at 10-11.)

       As Sergeant Reed entered the apartment, he saw Maurice Kimball seated in a

recliner and smelled marijuana. (Reed Dep. 25-26.) Sergeant Reed asked Fischer about the

smell, and she told him that she did not have any drugs in the house. (Id. at 27-28.) When

Sergeant Reed questioned Kimball, Kimball stated that “he needed a break”; he produced

a small amount of marijuana and a pipe from his pockets, gave these to Sergeant Reed, and

asked to be left alone. (Id. at 29.) Sergeant Reed described Kimball as “[f]idgety” and

“[n]ervous,” his hands and feet “moving around a lot.” (Id.) Kimball’s speech was “clear,”

and he did not have a problem enunciating or verbalizing. (Id. at 30.) But Kimball was




                                             3
sweating—“the longer . . . the interaction went, . . . you could see sweat start rolling,

pouring, puddling off his head.” (Id.)

       Sergeant Reed believed Kimball’s demeanor was a sign that more drugs were

present in the room. (Id.) He asked Kimball how much methamphetamine he was using,

and Kimball “put up his defenses” and “became argumentative.” (Angolkar Aff., Ex. 2

(“Reed Incident Report”), at 1.) Kimball denied using methamphetamine. (Reed Dep. 41.)

Sergeant Reed asked Kimball to empty his pockets, and Kimball produced a large amount

of U.S. currency from his pocket. (Reed Incident Report 1.) Sergeant Reed also searched a

backpack near Kimball, and found a small bundle of methamphetamine, a digital scale,

packages of plastic bags used in packaging drugs for sale, and other drug paraphernalia.

(Id. at 2; Reed Dep. 42-44.) Throughout the search, Kimball was “upset, agitated, and

angry.” (Reed Dep. 45.) After searching the backpack, Sergeant Reed concluded that

Kimball was upset and angry because he was distributing and selling methamphetamine.

(Id. at 44-45.)

       Kimball was placed under arrest. Officer Ibberson testified that Kimball “pulled

away” when Sergeant Reed attempted to handcuff him, and it took both officers to handcuff

him. (Ibberson Dep. 14-15.) An officer pat searched Kimball prior to placing him in Officer

Ibberson’s car. (Id. at 16.) Sergeant Reed testified that at the time of arrest, Kimball was

able to “hold a discussion,” verbalize, and walk on his own. (Reed Dep. 15.) He did not

display indicators that “he was suffering from a medical emergency,” such as “[l]oss of

functions,” inability to communicate, to talk, or to put sentences together, or loss of control

over body, bladder, and bowel movements. (Id. at 15-16.)


                                              4
       B.     Booking at the Brown County Jail

              1.     Arrival and Pat Search

       Officer Ibberson drove Kimball to the Brown County Jail, arriving at midnight.

Once at the jail, Kimball was able to step out of the vehicle and follow Officer Ibberson’s

commands. (Ibberson Dep. 17.) Officer Ibberson described Kimball’s movements as

“[j]ittery, like he was at Jenna Fischer’s.” (Id. at 18.) Based on Kimball’s “jitteriness,”

Officer Ibberson believed he was under the influence of a stimulant, and he believed the

most likely stimulant was methamphetamine, “the common drug” in the area. (Id. at 19.)

       Video from the Brown County Jail’s sally port corroborates Officer Ibberson’s

description of Kimball’s demeanor. Camera 4 shows Officer Ibberson pull into the jail’s

sally port, and shows Kimball stepping out of the vehicle unassisted. (Angolkar Aff., Ex.

5 (“Jail Video”), Camera 4, at 12:01:40.) Officer Ibberson crossed the room with Kimball,

and they waited outside a secured door. (Id.) The video shows Kimball standing, bouncing

foot-to-foot and twitching his shoulders and head, until Correctional Officers Pulford and

Hauser opened the door and led Kimball inside. (Id. at 12:01:46-02:00; see Pulford Dep.

29 (identifying Officers Ibberson, Pulford, and Hauser in the video).)

       Once inside, Officer Pulford performed a pat search of Kimball. Officer Pulford

testified that during the pat search, Kimball was “[m]oving a little bit,” and “sweating a

little bit at that point and just kind of jerky with his movements in coming in.” (Pulford

Dep. 19.) “[H]e was not combative yet, but to the point where it appeared he was getting a




                                            5
little agitated with the process of coming into the jail.” 2 (Id.) Officer Pulford stated that

Kimball’s “behavior . . . was . . . consistent with somebody that was under the influence of

methamphetamine.” (Id.; see also id. at 23 (describing Officer Pulford’s understanding of

the indicators of methamphetamine intoxication, which included “[t]he fidgety, the

twitching, the sweating,” and inability to make fluid movements).) The pat search did not

reveal any contraband or drugs. (Id. at 19-20.) Kimball was led into an elevator and up to

the jail’s booking room. Surveillance video shows Kimball fidgeting in the elevator,

rocking forward and back, with his arms crossed and his shoulders hunched forward

slightly. (Jail Video, Camera 6, at 12:04:02-26.)

              2.     Booking Sheet and Medical Screening Form

       In the booking room, Officers Ibberson, Pulford, and Hauser filled out paperwork

with Kimball. Officer Wiens was not in the booking room, but was able to watch the

officers and Kimball through a camera feed in the jail’s control tower. (Angolkar Aff., Ex.

10 (“Wiens Dep.”), at 17.) Officer Hauser was the ranking officer, and supervised Officers

Pulford and Wiens. (Id. at 14.) Officer Hauser filled out Kimball’s booking sheet and a

medical screening form. (Hauser Dep. 18, 23.)




       2
         Officer Pulford clarified in his deposition that Kimball was not “aggressive”
during the pat search, but “he was not 100 percent compliant, where he was more – you
could see that he was starting to get upset in some of his movements. So agitated maybe
would be the best way to describe [it].” (Pulford Dep. 25.) By “not 100 percent compliant,”
Officer Pulford was referring to “just clenching, not being fully relaxed while I did the
search.” (Id. at 26.)


                                              6
       The booking sheet notes that Kimball was not strip-searched. (Angolkar Aff., Ex. 9

(“Booking Sheet”).) The booking sheet contains a list of reasons that permit officers to

conduct a strip search of an arrestee. (Id. at 2.) One possible reason is “[c]urrent charge(s)

or previous conviction(s) for . . . possession of drugs.” (Id.) Notwithstanding that Kimball

was arrested on a “[c]ontrolled substance charge,” Officer Hauser wrote “Pat Search Only”

on the booking sheet, and the officers did not conduct a strip search. (Id. at 3; Hauser Dep.

18-21.) In her deposition, Officer Hauser explained that although Kimball’s charge would

qualify for a strip search “[a]ccording to the sheet,” she believed that “even though the

sheet states it that way, [the charge alone] doesn’t necessarily mean you always have

enough to do the strip search . . . and I didn’t have any other current knowledge that would

have given me reason for a strip search.” (Hauser Dep. 20-21.) When pressed regarding

what would qualify as sufficient reason for a strip search, Officer Hauser testified that if

Kimball had been known to smuggle contraband, she may have signed off on a strip search.

(Id. at 21-23.) But Kimball was not known to her to be a smuggler. (Id. at 23.)

       On the medical screening form, line four indicates that Kimball “appear[ed] to be

under the influence of alcohol/drug,” specifically “[m]eth.” (Angolkar Aff., Ex. 8

(“Medical Screening Form”), at 2.) In addition, line five states that there were no “visible

signs of alcohol/drug withdrawal symptoms.” (Id.) And line eight, which prompts for

“other observations which may be of concern,” states “sweating excessively and

twitching.” (Id.) Lines one through eight on the medical screening form are typically filled

out by correctional officers, not the arrestee, based on the officers’ observations or on




                                              7
information from the arresting officer. (Pulford Dep. 21-22.) Officer Hauser made these

entries on Kimball’s medical screening form. (Hauser Dep. 23.)

      At her deposition, Officer Hauser explained why she indicated on the form that

Kimball was under the influence of methamphetamine. Officer Hauser had “visual

indicators that [Kimball] was under the influence,” because he was “sweating” and

“twitching.” (Id. at 24, 30-31.) She believed Kimball was specifically under the influence

of methamphetamine because “[t]he arresting officer told me . . . [h]e had been using

meth.” (Id. at 24.) Officer Ibberson testified that he believed Kimball was under the

influence of a stimulant “based on how jittery he was,” and that he believed the stimulant

was methamphetamine because “that’s the common drug in our area.” (Ibberson Dep. 19.)

Accordingly, Officer Ibberson told the correctional officers that Kimball had been using

methamphetamine. (Id. at 19-20.) Officer Ibberson did not tell the officers that Kimball

admitted to using methamphetamine, or how much methamphetamine Officer Ibberson

thought Kimball might have used, or why Officer Ibberson thought Kimball had been using

methamphetamine. (Hauser Dep. 60-61.) Additionally, Officer Ibberson indicated “that

[Kimball] had been using meth, and detox would not take him.” (Id. at 65.)

      Because Kimball appeared intoxicated, Officer Hauser did not offer him the phone

call arrestees are generally entitled to at booking. (Medical Screening Form 5.) Officer

Hauser wrote on the medical screening form that Kimball was not offered a phone call

because he was “intoxicated.” (Id.; Hauser Dep. 25.) Although pressed at her deposition to

admit that she believed Kimball was “too intoxicated” to make a phone call, Officer Hauser

explained that she “wasn’t denying him [a phone call],” and did not offer the call “as a


                                            8
courtesy.” (Hauser Dep. 25.) She believed that “[s]ometimes when people are under the

influence, they want to wait.” (Id.) Similarly, Officer Pulford explained that “if you’re

making a phone call when you’re under the influence of either drugs or alcohol, generally

we try to let them sober up to make that call so they can better articulate and explain what’s

going on, because a lot of times they don’t remember or they can’t get ahold of somebody

at midnight, and you generally get one free phone call.” (Pulford Dep. 29-30.) Officer

Pulford admitted that Kimball was able to have a “coherent conversation” and “probably

could have” made a phone call, but he believed it would be better to “offer that phone call

at a later time.” (Id. at 30-31.)

               3.     The Officers’ Belief that Kimball was Intoxicated, but Not
                      Suffering a Medical Emergency

       At the time of Kimball’s booking, all the officers present believed Kimball was

under the influence of something, and all but Wiens believed that something was

methamphetamine. Officer Hauser testified that she had “visual indicators that [Kimball]

was under the influence,” because he was “sweating” and “twitching.” (Hauser Dep. 24,

30-31.) She believed Kimball was specifically under the influence of methamphetamine

because “[t]he arresting officer told me . . . [h]e had been using meth.” (Id. at 24.)

Likewise, Officer Pulford testified that Kimball was able to communicate coherently, but

appeared to be intoxicated. (Pulford Dep. 22.) Officer Pulford believed Kimball had used

methamphetamine because his behavior—“fidgety, the twitching, the sweating”—was

“consistent with almost anyone who had recently used meth,” and because “we were

informed that he had recently used meth.” (Id. at 23-24.) Officer Wiens, who was not



                                              9
present in the booking room but was watching the video feed, testified that she believed

Kimball was under the influence “[o]f something,” but stated that “at the time, I did not

know he was under the influence of meth. I didn’t know what he was on.” (Wiens Dep. 58.)

       But none of the officers believed Kimball was suffering a medical emergency.

Officer Pulford testified that Kimball “looked consistent with somebody that had used

methamphetamine and that was not in any sort of a medical emergency.” (Pulford Dep.

32.) Officer Hauser testified that Kimball was not going unconscious, was giving coherent

answers to questions, did not appear to be hallucinating, was not having seizures, and was

not vomiting. (Hauser Dep. 56.) Moreover, no one had to carry Kimball to his cell, and he

was coherent and cooperative. (Id. at 30, 61.)

       Similarly, Officer Wiens testified that “it didn’t appear to be an immediate medical

emergency.” (Wiens Dep. 40.) But after reviewing the video feed from the booking room

during her deposition, Officer Wiens testified that she believed Kimball should have had

medical attention. (Id. at 58.) She stated “I do believe at that time he needed – probably

needed – at least call the ER and find out.” (Id. at 64.) Given that Officer Wiens’

observations of Kimball’s booking on July 10 were solely through the same video feed that

she reviewed during her deposition, counsel pressed her to reconcile the inconsistency

between her opinion at the time of booking and after reviewing the video again. (See id. at

60-66.) Officer Wiens explained, “watching the video . . . now, yes, he should have had

medical attention. However, back then, we didn’t know the extent to it. So that’s why we

put him in the holding cell, so we can observe him.” (Id. at 65.) Thus, Officer Wiens’




                                            10
testimony appears to be that at the time of Kimball’s booking, she did not think he was in

immediate medical distress; but in hindsight, she should have sought medical attention.

       The video recording from the booking room also indicates that Kimball displayed

symptoms of methamphetamine intoxication, but did not appear to be experiencing a

medical emergency. Kimball spent much of his time in the booking room seated at the edge

of a bar-height stool, arms folded across his chest and hunched forward slightly. (Jail

Video, Camera 8, at 12:04:44-07:12.) He bounced his feet against the stool’s footrest,

stomped his foot on the floor, and appeared to shake slightly. (Id. at 12:04:44-06:18.)

Occasionally, Kimball took deep breaths, which calmed his twitching and shaking. (Id. at

12:06:18-26.) While Kimball completed paperwork at the booking room counter, the video

shows him standing upright, and neither fidgeting nor twitching. (Id. at 12:07:17-33.) After

he finished signing the papers, Kimball leaned against the counter, and can be seen

bouncing his leg, twitching his shoulder and head, and flexing his hands. (Id. at 12:08:12-

09:03.) Kimball was then directed to the shower stall in the booking room, and showered

unassisted. (Id. at 12:09:27-12:54; Pulford Dep. 17.) Once he was showered and changed

into new clothes, he resumed sitting on the stool. Unlike before the shower, he sat fully in

the chair, his arms and legs uncrossed. (Jail Video, Camera 8, at 12:16:48-52.) Kimball

continued to flex his hands, bounce his feet against the stool, and twitch at the shoulder

until the officers escorted him, unassisted, to the jail’s holding cell. (Id. at 12:16:52-17:28.)

       Officer Wiens, who observed Kimball via the video feed in the control tower, noted

Kimball’s “shaking of the legs” and “[s]haking of the arms,” and that he was “[v]ery

cooperative and did what he was asked to do[, l]ike sign the paperwork.” (Wiens Dep. 40.)


                                               11
She testified that visibly shaking on the camera feed is a “common theme” for arrestees,

due to anxiety, though she deemed Kimball’s movements at times “excessive.” (Id. at 41,

53.) And Officer Wiens described Kimball’s behavior as “a little standoffish,” but “[o]ther

than that, he’s standing like he’s -- his behavior right there is showing me that he’s just like

everybody else that comes into the jail.” (Id. at 51.)

       C.     Observations of Kimball in the Holding Cell

       After leaving the booking room, Kimball was placed alone in a holding cell, so that

he could be moved to the general population once he was sober. (Hauser Dep. 15.) Because

the jail does not have cameras in its holding cells, the only information about his demeanor

comes from an activity log filled out by the correctional officers, the officers’ incident

reports, and their depositions. Officers Pulford, Hauser, and Wiens primarily observed

Kimball from the jail tower, which has a window overlooking the jail’s holding cells.

(Pulford Dep. 37; Hauser Dep. 43-44; Wiens Dep. 10.) From the tower, the officers could

see the entire holding cell, except under the bed. (Hauser Dep. 44-45.)

       From 12:30 am to 3:31 am, the activity log entries by Officers Hauser and Pulford

note that Kimball was simply “laying on left side” or “laying on right side.” (Angolkar

Aff., Ex. 11 (“Activity Log”), at 2.) And one entry—at 1:26 am—notes that Kimball

“[a]ppears to be drinking water.” (Id.) Officer Hauser testified that from 1:00 am to

3:30 am, she did not see anything that made her believe Kimball had a serious medical

issue. (Hauser Dep. 58.) Similarly, Officer Pulford testified that until 4:00 am, he did not

see any aggressive or concerning behaviors, and he did not see anything that would indicate

that he should contact a nurse or doctor. (Pulford Dep. 40.) Officer Pulford did not see


                                              12
Kimball put anything in his mouth or dig around in his clothing, and he observed Kimball

getting up and drinking water “throughout a long period of time.” (Id. at 40-41.) Notably,

Officer Wiens finished her shift at 3:00 am. (Wiens Dep. 22.)

       Then, according to the activity log, Kimball become more active. At 3:47 am,

Officer Hauser recorded that Kimball “appears to be kicking the air.” (Activity Log 2.)

Officer Pulford recorded that Kimball was “kicking legs in the air” at 3:57 am, and “kicking

both feet in the air” at 4:01 am. (Id.) Officer Hauser recorded that Kimball was back to

“[l]aying on left side” at 4:28 am. (Id.)

       At 4:30 am, Officer Hauser called the New Ulm Medical Center’s emergency room.

(Id.) She asked the nurse “at what point in time did I need to be concerned about someone

who is high on Meth.” (Id.) She “informed the nurse [that] Kimball was drinking water,

punching and kicking the air.” (Id.) The nurse told Officer Hauser that “as long as he was

coherent and not running a fever he was going to twitch.” (Id.; Angolkar Aff., Ex. 13, at

2.) Officer Hauser testified that the call was “[p]recautionary,” because by 4:30 am Kimball

had been “kicking the air and kind of just acting violent”—specifically, by kicking the wall

and punching the air. (Hauser Dep. 48-49.) But Officer Hauser did not take Kimball’s

temperature, and did not talk to him to determine whether he was coherent. (Id. at 50-51.)

Rather, Officer Hauser testified that she did not check if Kimball had a fever “[b]ecause he

was drinking water and he was up moving around,” and because she “didn’t take it as

direction from the nurse.” (Id. at 53.) And Officer Hauser believed Kimball was coherent

because “[h]e was up and moving around. He looked like he was coherent.” (Id. at 50.)

Officer Hauser testified that she took the nurse’s instruction as “[p]recautionary,” not “as


                                            13
direction.” (Id. at 53-54.) Officer Hauser continued to check on Kimball from the jail tower,

but never took his temperature. (Id. at 54-55.) Officer Pulford was aware of the call to the

nurse. (Pulford Dep. 51-52.)

       Beginning at 4:37 am, the officers recorded observations of Kimball more

frequently. At 4:37 am, Officer Hauser noted that Kimball “appears to have spit on floor.”

(Activity Log 2.) At 4:54 am, he was “laying on stomach, moving legs”; then at 4:59 am,

he was “laying on left side.” (Id.) Twenty minutes later, he was “up getting water.” (Id.)

At 5:26 am, Kimball was “sitting on bed rocking,” and at 5:32 am he “kicked wall.” (Id.)

Then, at 5:48 am, Officer Pulford recorded that Kimball was “laying on cell floor.” (Id.)

At 5:52 am, he was “standing in cell.” (Id.) At 6:00 am, Officer Pulford observed Kimball

“laying on floor” again. (Id.) At 6:03 am, he recorded that Kimball was still “laying on

floor,” but he “can clearly see chest rising.” (Id.) At 6:05 am, Kimball “moved both feet.”

(Id.) At 6:10 am, Officer Pulford could “see chest rising, moving feet, eyes opening and

closing.” (Id.) Officer Pulford testified that during this time, Kimball “was still fine,” and

he did not believe that Kimball’s physical movements indicated an immediate, serious

medical condition. (Pulford Dep. 42, 51.)

       Officer Pulford’s next entry was at 6:32 am, and recorded that Kimball was “on

floor, blood found on the bed [New Ulm Police Department] called and Allina [Ambulance

Service].” (Activity Log 2.) Officer Pulford testified that he had just completed a round

checking on all the jail’s cells, and he still had the flashlight he used for the jail check in

his hand. (Pulford Dep. 43.) From the jail tower, he shined the flashlight across Kimball’s

cell, and saw “some sort of vomit or a clear liquid mixed with some blood on the bed.” (Id.


                                              14
at 43.) He did not see blood on the floor or on Kimball, and testified that it did not appear

to be “a large pool of blood, but it looked like it was blood mixed with some sort of vomit

or clear liquid.” (Id. at 44-45.)

       Officer Pulford testified that prior to seeing blood on the bed, he had not seen any

signs indicating that Kimball needed immediate medical care. (Id. at 50.) Officer Pulford

also explained that “given the circumstances of him at that point seeming to be moving less

than what he was previously . . . , I started to consider it to be more of a medical issue.”

(Id. at 45.) Similarly, Officer Hauser testified that she did not believe Kimball needed

immediate medical care until she observed the blood on the bed. (Hauser Dep. 63.)

       Officer Pulford called dispatch to arrange an ambulance, and called to notify

Sergeant Cassie Sandmann. (Pulford Dep. 48.) Officer Pulford testified that when he called

Sergeant Sandmann, he did not know that Kimball was overdosing: “[E]ven at that time I

didn’t know that that’s what was happening. I’m not a medical trained professional, so I

didn’t know that that’s what was going on.” (Id. at 33-34.) Meanwhile, Officer Hauser

opened the holding cell door and attempted to talk with Kimball. (Id. at 48-49.) Officer

Hauser testified that Kimball was lying on the floor, on his back. (Hauser Dep. 64.) Officer

Byro arrived to assist Officer Hauser, and both entered Kimball’s cell together to perform

first-aid. (Pulford Dep. 49; Angolkar Aff., Ex. 17 (“Byro Incident Report”), at 2.) Shortly

after, New Ulm Police Officer Sara Schlingmann arrived to assist. (Pulford Dep. 49; Byro

Incident Report 2; see Jail Video, Camera 7, at 06:20:00-6:25:00.) At 6:37 am, paramedics

arrived and removed Kimball from the holding cell. (Activity Log 2.)




                                             15
       The officers found two baggies of what appeared to be methamphetamine in the

cell. Officer Byro testified that when he and Officer Hauser entered the cell, Officer Hauser

pointed out a clear bag containing a white substance near Kimball’s right arm. (Byro Dep.

17-19.) Officer Hauser’s incident report describes finding an “open dime baggie of a crystal

white/ clear substance.” (Angolkar Aff., Ex. 13, at 2.) Officer Byro gave the bag to Officer

Hauser for safe-keeping, and returned to the jail to retrieve it after accompanying Kimball

to the hospital. (Id.; Byro Dep. 19-20.) When Officer Byro returned for the bag, he tested

the substance inside; the substance tested positive for methamphetamine, and was placed

in evidence. (Byro Dep. 20.) Officer Pulford testified that Sergeant Sandmann found a

second bag later, while cleaning the cell. (Pulford Dep. 52.) Sergeant Sandmann’s incident

report states that she found the second bag under the bed, at 10:35 am. (Aff. DeAundres

Wilson (“Wilson Aff.”) [Doc. No. 39-2], Ex. 23.)

       Based on the bags of methamphetamine found in the cell, Officer Pulford concluded

that Kimball had ingested methamphetamine while in the cell. (Pulford Dep. 50.) He based

this conclusion on “the general course of events of . . . the progression starts getting

where . . . he was laying, laying, laying, laying, and then appears to begin to ramp himself

up or become more physical, more moving.” (Id. at 51.) Likewise, Defendants’ expert, Dr.

Richard Kingston, opined that “Mr. Kimball consumed a massive overdose of

methamphetamine from contraband that he successfully smuggled into jail during his arrest

and incarceration. . . . [M]ore likely than not, his consumption was shortly before his

demise.” (Angolkar Aff., Ex. 19 (“Kingston Report”), at 15.)




                                             16
       Kimball was taken to the New Ulm Medical Center, and began actively seizing

while in the ambulance. (Angolkar Aff., Ex. 15 (“Medical Examiner’s Report”), at 2.) He

was later transferred to the Abbott Northwestern Hospital in Minneapolis. (Angolkar Aff.,

Ex. 14, at 44.) He passed away on July 12, 2016. (Id. at 47.) The Hennepin County Medical

Examiner’s Office concluded that the cause of death was complications of

methamphetamine toxicity. (Medical Examiners Report 2.)

II.    DISCUSSION

       A.     Qualified Immunity

       Qualified immunity protects government officers from § 1983 liability “unless the

official’s conduct violates a clearly established constitutional or statutory right of which a

reasonable person would have known.” Brown v. City of Golden Valley, 574 F.3d 491, 495

(8th Cir. 2009). Thus, the Court must perform a two-part analysis to determine if qualified

immunity applies: (1) decide whether the facts show the violation of a constitutional or

statutory right, and (2) determine whether that right was clearly established at the time of

the alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citing Saucier v.

Katz, 533 U.S. 194 (2001)). The Court may analyze either step first. Id. at 236. Qualified

immunity “is an immunity from suit rather than a mere defense to liability . . . [and] it is

effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth, 472

U.S. 511, 526 (1985). Qualified immunity is a question of law for the court to decide.

Littrell v. Franklin, 388 F.3d 578, 584 (8th Cir. 2004).




                                             17
       B.     Summary Judgment

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The Court must view the evidence and any reasonable inferences

drawn from the evidence in the light most favorable to the nonmoving party. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). When analyzing

qualified immunity at summary judgment, the court should not “deny summary judgment

any time a material issue of fact remains on the [constitutional violation] claim [because to

do so] could undermine the goal of qualified immunity to avoid excessive disruption of

government and permit the resolution of many insubstantial claims on summary

judgment.” O’Neil v. City of Iowa City, 496 F.3d 915, 917 (8th Cir. 2007) (quoting

Saucier, 533 U.S. at 202) (internal quotation marks omitted) (alterations in original).

Instead, “the court must take a careful look at the record, determine which facts are

genuinely disputed, and then view those facts in a light most favorable to the non-moving

party as long as those facts are not so ‘blatantly contradicted by the record . . . that no

reasonable jury could believe [them].’” Id. (quoting Scott v. Harris, 550 U.S. 372, 380

(2007)) (alterations in original).

       Although the moving party bears the burden of establishing the lack of a genuine

factual dispute, the party opposing summary judgment may not “rest on mere allegations

or denials but must demonstrate on the record the existence of specific facts which create

a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Krenik v.

Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995) (internal quotation marks omitted).


                                             18
Moreover, summary judgment is properly entered “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at

322.

       C.     Alleged Violations of the Fourteenth Amendment

       The Court’s analysis begins and ends with the first step in the qualified immunity

inquiry: whether the facts show the violation of a constitutional or statutory right. Pearson

v. Callahan, 555 U.S. 223, 232 (2009). Kelley asserts that Officers Pulford, Hauser, and

Wiens violated Kimball’s Fourteenth Amendment substantive due process rights by failing

to provide adequate medical attention. The Eighth Circuit has held that pretrial detainees,

like Kimball, have a clearly established constitutional right “to be free from deliberately

indifferent denials of emergency medical care.” Ryan v. Armstrong, 850 F.3d 419, 427 (8th

Cir. 2017). A plaintiff asserting a deliberate indifference claim must show (1) that he

“suffered from an objectively serious medical need,” and (2) that one or more defendants

“had actual knowledge of that need but deliberately disregarded it.” Id. at 425 (quoting

Bailey v. Feltmann, 810 F.3d 589, 593–94 (8th Cir. 2016)).

       The first prong of the deliberate indifference analysis is an objective inquiry, and is

satisfied if the detainee’s medical need “is supported by medical evidence, such as a

physician’s diagnosis, or is ‘so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.’” Id. (quoting Bailey, 810 F.3d at 594). The second prong

is a subjective inquiry, and imposes “an extremely high standard that requires a mental

state of ‘more . . . than gross negligence.’” Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir.


                                             19
2016), as amended (Mar. 4, 2016) (quoting Fourte v. Faulkner Cty., 746 F.3d 384, 387

(8th Cir. 2014)). This standard is satisfied only by a showing of “a mental state akin to

criminal recklessness”; neither “negligence nor gross negligence are sufficient.” Ryan, 850

F.3d at 425 (citing Thompson v. King, 730 F.3d 742, 746–47 (8th Cir. 2013)). A plaintiff

may prove the defendant’s mental state “through circumstantial evidence, as ‘a factfinder

may determine that a defendant was actually aware of a serious medical need but

deliberately disregarded it, from the very fact that the [medical need] was obvious.’” Id.

(quoting Vaughn v. Gray, 557 F.3d 904, 908–09 (8th Cir. 2009)) (alteration in original).

Because liability for damages for a federal constitutional tort is personal, “each defendant’s

conduct must be independently assessed.” Wilson v. Northcutt, 441 F.3d 586, 591 (8th Cir.

2006).

               1.     Objectively Serious Medical Need

         The first threshold Kelley must pass requires showing that Kimball “suffered from

an objectively serious medical need,” by demonstrating that Kimball’s medical need was

either “supported by medical evidence, such as a physician’s diagnosis,” or was “so

obvious that even a layperson would easily recognize the necessity for a doctor’s

attention.” Ryan, 850 F.3d at 425. The Eighth Circuit has made clear that “an officer does

not lose the protections of qualified immunity merely because he does not react to all

symptoms that accompany intoxication.” Thompson, 730 F.3d at 748. For example, in

Grayson v. Ross, the Eighth Circuit found that an intoxicated arrestee did not present an

objectively serious medical need, despite clear methamphetamine intoxication. 454 F.3d

802 (8th Cir. 2006). The court reasoned: “Confronted with a calm, non-combative person


                                             20
sitting on a bench answering questions, a layperson would not leap to the conclusion that

Grayson needed medical attention, even if he were aware that Grayson had taken

methamphetamine.” Id. at 810. By contrast, the Eighth Circuit has found an objectively

serious medical need where an arrestee “could not answer questions and could not remain

seated without falling over.” Barton v. Taber, 820 F.3d 958, 965 (8th Cir. 2016).

       Here, there is no question that Kimball’s medical need was not “supported by

medical evidence, such as a physician’s diagnosis.” Ryan, 850 F.3d at 425. Rather, the

parties dispute whether Kimball’s medical need was “so obvious that even a layperson

would easily recognize the necessity for a doctor’s attention.” Id. Even viewing the record

in the light most favorable to Kelley, the Court finds that the record does not support

Kelley’s contention that Kimball was suffering from an objectively serious medical need

obvious to a layperson prior to 6:32 am, when the officers first noticed blood on his bed

and responded promptly by calling an ambulance.

      At the time of Kimball’s booking, a layperson would not have easily recognized that

Kimball needed medical attention. To be sure, a layperson would have recognized that

Kimball was intoxicated. In the booking room, Kimball was “sweating excessively and

twitching.” (Medical Screening Form 2; Hauser Dep. 24, 30-31.) Officer Pulford testified

that Kimball’s behavior—“fidgety, the twitching, the sweating”—was “consistent with

almost anyone who had recently used meth.” (Pulford Dep. 23-24.) The jail’s surveillance

video similarly shows that Kimball was fidgety or jittery throughout the booking process,

and his shoulders and neck frequently twitched. (See generally Jail Video, Camera 8.) And




                                            21
the correctional officers were explicitly told that Kimball had used methamphetamine.

(Hauser Dep. 24; Ibberson Dep. 19-20.)

       A layperson, however, would not have easily recognized that Kimball was

experiencing a medical emergency. Although he appeared intoxicated, Kimball was “able

to communicate coherently.” (Pulford Dep. 22.) Officer Wiens described some of

Kimball’s behavior as typical for anxious arrestees. (Wiens Dep. 41.) He was not going

unconscious, was giving coherent answers to questions, did not appear to be hallucinating,

and was not having seizures or vomiting. (Hauser Dep. 56.) Kimball was able to walk

unassisted, and was cooperative. (Id. at 30, 61; see Jail Video, Camera 8.) And the

correctional officers were not told how much methamphetamine Kimball had used, or when

he had used it. (Hauser Dep. 60-61.)

       Nor was Kimball’s medical need easily recognizable by a layperson while he was

in the jail’s holding cell. From 12:30 am to approximately 3:30 am, Kimball was either

lying on the bed or up drinking water. (Activity Log 2.) Neither Officer Hauser nor Officer

Pulford saw anything concerning in Kimball’s behavior during this time. (Hauser Dep. 58;

Pulford Dep. 40.) From approximately 3:30 am to 6:00 am, Kimball became more active.

Officers Pulford and Hauser noted that he was “kicking the air,” that he “spit on the floor,”

that he was “laying on stomach, moving legs,” “sitting on bed rocking,” and, briefly,

“laying on cell floor.” (Activity Log 2.) Kimball’s shift in behavior was concerning enough

that Officer Hauser called the New Ulm Medical Center’s emergency room to determine

when she should “be concerned about someone who is high on Meth.” (Id.) Kimball’s

behavior was certainly concerning. But it was not so severe that a layperson “would easily


                                             22
recognize” that Kimball was facing a methamphetamine overdose requiring immediate

medical attention, nor did the New Ulm Medical Center nurse suggest otherwise.

       By contrast, from 6:00 am to 6:32 am, Kimball was observed lying face-up on the

cell floor. (Id.) His chest was rising, his feet were moving, and his eyes were opening and

closing. (Id.) Then, at 6:32 am, Officer Pulford observed “some sort of vomit or clear liquid

mixed with some blood” on Kimball’s bed. (Pulford Dep. 43.) At that time, Kimball’s need

for emergency medical care was obvious to a layperson. And at that time, Officers Pulford

and Hauser promptly called an ambulance and administered first-aid. (Activity Log 2;

Pulford Dep. 48-49; Hauser Dep. 64; Byro Incident Report 2.) Paramedics arrived shortly

after, at 6:37 am. (Activity Log 2.)

       Thus, based on the undisputed facts in the record and viewing the evidence in the

light most favorable to Kelley, Kimball was not suffering from an objectively serious

medical need obvious to a layperson until approximately 6:32 am, when Officers Pulford

and Hauser promptly called for an ambulance.

              2.     Defendants’ Actual Knowledge and Deliberate Disregard for
                     Kimball’s Medical Need

       Even if Kimball were suffering from an objectively serious medical need obvious

to a layperson prior to the time when Officers Pulford and Hauser called for an ambulance,

the record does not show that any of the officers actually knew of that need and deliberately

disregarded it. Because this prong of the analysis requires an independent assessment of

each defendant’s conduct, the Court will treat Officers Pulford, Hauser, and Wiens

separately. See Wilson, 441 F.3d at 591. The Court begins with Officer Hauser.



                                             23
                     a.     Officer Hauser

       The Court finds that the undisputed facts in the record do not support Kelley’s

contention that Officer Hauser had actual knowledge of Kimball’s medical need but

deliberately disregarded it. Officer Hauser knew Kimball was intoxicated, and believed he

had been using methamphetamine. In fact, it was Officer Hauser who noted on Kimball’s

medical screening form that he “appear[ed] to be under the influence of alcohol/drug,”

specifically “[m]eth.” (Medical Screening Form 2; Hauser Dep. 23.) Officer Hauser

testified that Kimball displayed “visual indicators that he was under the influence,”

including “sweating” and “twitching.” (Hauser Dep. 24, 30-31.) And she knew from

Officer Ibberson that Kimball had been using methamphetamine. (Id. at 24.)

       Nevertheless, Officer Hauser did not believe Kimball was suffering a medical

emergency. He was not going unconscious, was giving coherent answers to questions, did

not appear to be hallucinating, and was not having seizures or vomiting. (Id. at 56.)

Moreover, Officer Hauser was not told how much methamphetamine Kimball had used, or

when he had used it. (Id. at 60-61.) In Grayson, the Eighth Circuit held that a defendant

correctional officer did not have actual knowledge of the arrestee’s medical need in part

because the officer “did not know the amount of methamphetamine taken or the time that

it was taken.” 454 F.3d at 810. Although Officer Hauser did not offer Kimball a phone call

due to his intoxication, she did not decline to offer the call because he was too intoxicated

to make a phone call. (Id. at 25.) To the contrary, Officer Pulford testified that Kimball was

able to have a “coherent conversation” and “probably could have” made a phone call, and

the officers decided to delay offering the call until he was sober as a “courtesy.” (Pulford


                                             24
Dep. 29-31; Hauser Dep. 25.) And during the first three hours of Kimball’s detention in

the holding cell, Officer Hauser testified that she did not see anything that made her believe

he had a serious medical issue. (Hauser Dep. 58.)

       Notably, Officer Hauser called the New Ulm Medical Center’s emergency room at

4:30 am, and asked the nurse “at what point in time did I need to be concerned about

someone who is high on Meth.” (Activity Log 2.) The nurse told her that “as long as he

was coherent and not running a fever he was going to twitch.” (Id.) Although this phone

call indicates that Officer Hauser was concerned by Kimball’s behavior, it does not

establish that she had actual knowledge that he was in immediate medical distress.

       Moreover, the record does not show that Officer Hauser deliberately disregarded

Kimball’s needs. The deliberate disregard standard is a high one. Saylor, 812 F.3d at 644.

It requires more than even gross negligence. Ryan, 850 F.3d at 425. To establish deliberate

disregard, a plaintiff must show “a mental state akin to criminal recklessness.” Id. To be

sure, Officer Hauser did not follow up on the nurse’s comments. She never took Kimball’s

temperature to check for fever. (Hauser Dep. 50-51, 54-55.) Nor did she attempt to speak

to Kimball to determine whether he was still coherent. (Id. at 50-51.) Rather, Officer

Hauser testified that she regarded the nurse’s instruction as “[p]recautionary,” not “as

direction.” (Id. at 53-54.) Nonetheless, Officer Hauser believed Kimball was not feverish

“[b]ecause he was drinking water and he was up moving around,” and she believed Kimball

was coherent because “[h]e was up and moving around. He looked like he was coherent.”

(Hauser Dep. 50, 53.) At most, Officer Hauser’s judgment that Kimball was coherent and

not feverish, without confirming so, was negligent or even grossly negligent. However,


                                             25
Officer Hauser’s failure to follow through with the nurse’s instructions does not show a

mental state akin to criminal recklessness.

       Kelley relies on the Eighth Circuit’s opinion in Ryan v. Armstrong, where the Eighth

Circuit reversed the district court’s grant of summary judgment based on qualified

immunity. 850 F.3d 419. Kelley interprets Ryan as holding “that the officers’ failure to talk

to the detainee or seek medical treatment for him was a clearly inadequate response that

supports an inference of deliberate indifference.” (Plf.’s Mem. Opp. Def.’s Mot. Summ. J.

[Doc. No. 39], at 14 n.1.) But in Ryan, the defendant correctional officers allowed an

arrestee to “scream, howl, and bang against his cell door for eight hours without attempting

to talk to him or seek medical intervention.” Ryan, 850 F.3d at 426. By contrast, Kimball

appears to have slept for much of his approximately six-hour detention in the holding cell.

Even when Kimball became more active, by kicking the air and wall, there is no evidence

in the record that he screamed, howled, or otherwise acted violently. And when Kimball

did present clear signs of medical distress, Officers Pulford and Hauser summoned an

ambulance and administered first-aid.

       In sum, the Court finds that, viewing the evidence in the light most favorable to

Kelley, the undisputed facts in the record do not show that Officer Hauser had actual

knowledge of and deliberately disregarded Kimball’s medical need.

                     b.     Officer Pulford

       Similarly, the undisputed facts in the record do not support Kelley’s contention that

Officer Pulford had actual knowledge that Kimball was suffering from an immediate

medical need. Like Officer Hauser, Officer Pulford believed that Kimball “looked


                                              26
consistent with somebody that had used methamphetamine and that was not in any sort of

a medical emergency.” (Pulford Dep. 32.) Officer Pulford testified that until 4:00 am, he

did not see any aggressive or concerning behaviors, and he did not see anything that would

indicate that he should contact a nurse or doctor. (Id. at 40.) In addition, Officer Pulford

stated that did not see Kimball put anything in his mouth or dig around in his clothing, and

he observed Kimball getting up and drinking water “throughout a long period of time.” (Id.

at 40-41.) Even when Kimball became more active after 3:47 am, Officer Pulford believed

Kimball “was still fine,” and he did not believe that Kimball’s physical movements

indicated an immediate, serious medical condition. (Id. at 42, 51.)

       As with Officer Hauser, the record does not show that Officer Pulford deliberately

disregarded Kimball’s medical needs. Officer Pulford was aware of Officer Hauser’s call

to the nurse, and did no more to follow up on that call than Officer Hauser. (Id. at 51-52.)

However, there is no evidence in the record that Officer Pulford’s omission was motivated

by bad faith. Like Officer Hauser, Officer Pulford’s judgment not to follow up on the

nurse’s instructions amounts, at most, to negligence or gross negligence. The record,

viewed in the light most favorable to Kelley, does not establish that Officer Pulford acted

with the culpable state of mind necessary to meet the “extremely high standard” of

deliberate disregard. Saylor, 812 F.3d at 644.

                     c.     Officer Wiens

       Finally, the undisputed facts in the record do not support Kelley’s contention that

Officer Wiens had actual knowledge that Kimball was suffering from an immediate need

for medical care but deliberately disregarded that need. Officer Wiens testified she


                                            27
believed, at the time, that “it didn’t appear to be an immediate medical emergency.” (Wiens

Dep. 40.) Later, in her deposition, Officer Wiens reconsidered her judgment at the time

and testified that “I do believe at that time he needed – probably needed – at least call the

ER and find out.” (Id. at 64.) It is clear, however, that her judgment, at the time of her

deposition, was made with the benefit of hindsight. Officer Wiens explained, “watching

the video . . . now, yes, he should have had medical attention. However, back then, we

didn’t know the extent to it. So that’s why we put him in the holding cell, so we can observe

him.” (Id. at 65.)

       Thus, Officer Wiens’ testimony does not support a finding that Officer Wiens, at

the time of Kimball’s booking and detention, actually knew that Kimball was suffering a

medical emergency and deliberately disregarded it. At most, it shows that the officers’

judgments at the time may have been negligent. There is simply no evidence that they acted

knowingly with deliberate disregard for Kimball’s medical needs. Moreover, Officer

Wiens finished her shift at 3:00 am, before Kimball became more active, before Officer

Hauser’s call to the New Ulm Medical Center, and well before Kimball was found

unconscious on the cell floor. (Wiens Dep. 22.) There is no evidence in the record to

suggest that Officer Wiens acted with a mental state akin to criminal recklessness.

              3.     Conclusion

       In sum, viewing the undisputed facts in a light most favorable to Kelley, the Court

finds that the record does not support Kelley’s contention that Kimball was suffering from

an objectively serious medical need prior to the time Officers Pulford and Hauser called an

ambulance and that the record does not support Kelley’s contention that Officers Pulford,


                                             28
Hauser, and Wiens had actual knowledge of Kimball’s medical emergency but deliberately

disregarded those medical needs. Accordingly, Defendants are entitled to qualified

immunity because there is no evidence in the record that they violated any constitutional

right under the Fourteenth Amendment.

       D.     Monell Claim

       Kelley also asserts a section 1983 Monell claim against Brown County Sheriff Rich

Hoffman. Under Monell v. Department of Social Services, a county may be subject to

§ 1983 liability if “action pursuant to official [county] policy . . . caused a constitutional

tort.” 436 U.S. 658, 691 (1978). But “[w]ithout a constitutional violation by the individual

officers, there can be no § 1983 or Monell . . . liability.” Stockley v. Joyce, 963 F.3d 809,

823 (8th Cir. 2020) (quoting Sanders v. City of Minneapolis, 474 F.3d 523, 527 (8th Cir.

2007)); see also Whitney v. City of St. Louis, 887 F.3d 857, 861 (8th Cir. 2018) (“[A]bsent

a constitutional violation by a city employee, there can be no § 1983 or Monell liability for

the City.” (collecting authorities)). As explained above, Officers Pulford, Hauser, and

Wiens were not deliberately indifferent to an objectively serious medical need.

Accordingly, Officers Pulford, Hauser, and Wiens did not violate Kimball’s constitutional

rights, and Brown County cannot be liable under a Monell theory of liability. Therefore,

Defendants are entitled to summary judgment on the Monell claim as well.

       E.     Wrongful Death Claim

       Finally, Kelley asserts a state law wrongful death claim. Defendants argue that they

are entitled to summary judgment on Kelley’s wrongful death claim because official

immunity bars the claim and because Kimball’s death was not foreseeable. The Court


                                             29
agrees that Kelley’s wrongful death claim is barred by official immunity. “Under

Minnesota law, a public official is entitled to official immunity from state law claims when

the official’s duties require the exercise of discretion or judgment.” Dokman v. Cty. of

Hennepin, 637 N.W.2d 286, 296 (Minn. Ct. App. 2001) (citing Johnson v. Morris, 453

N.W.2d 31, 41 (Minn. 1990)). In analyzing an official’s claim to immunity, the Court asks

(1) whether the official’s challenged acts were discretionary or ministerial, and (2) whether

the challenged acts, “even though of the type covered by official immunity, were malicious

or willful and therefore stripped of the immunity’s protection.” Id. (citing Davis v.

Hennepin County, 559 N.W.2d 117, 122 (Minn. Ct. App. 1997)); see Elwood v. Rice Cty.,

423 N.W.2d 671, 677 (Minn. 1988).

       Defendants’ challenged conduct was discretionary, not ministerial, and therefore

entitled to official immunity. “A discretionary act is one for which an official must exercise

‘judgment or discretion.’” Dockman, 637 N.W.2d at 296 (quoting Johnson v. State, 553

N.W.2d 40, 46 (Minn. 1996)). By contrast, a ministerial act “involves merely the execution

of a specific, absolute duty.” Id. (citing Kari v. City of Maplewood, 582 N.W.2d 921, 923

(Minn. 1998)). Defendants’ decision to book Kimball into the Brown County Jail despite

his intoxication, and their decisions regarding whether and when to seek emergency

medical attention for him, were acts requiring judgment or discretion. Thus, Defendants

are entitled to official immunity unless their conduct was malicious or willful.

       The record is devoid of any evidence that Defendants acted out of malice. For

purposes of official immunity, malice “means intentionally committing an act that the

official has reason to believe is legally prohibited.” Kelly v. City of Minneapolis, 598


                                             30
N.W.2d 657, 663 (Minn. 1999). A finding of malice “must be based on ‘specific facts

evidencing bad faith.’” Semler v. Klang, 743 N.W.2d 273, 279 (Minn. Ct. App. 2007)

(quoting Reuter v. City of New Hope, 449 N.W.2d 745, 751 (Minn. Ct. App. 1990)). Here,

Kelley has identified no “specific facts evidencing bad faith.” Id. For the same reasons that

the Court found that Officers Pulford, Hauser, and Wiens were not deliberately indifferent

to Kimball’s medical needs, the Court finds that the record is devoid of evidence that the

officers willfully withheld medical care out of malice. Although Officers Pulford, Hauser,

and Wiens may have been negligent, perhaps even grossly negligent, there is no evidence

in the record indicating that the officers acted in bad faith or intentionally deprived Kimball

of necessary medical care. Accordingly, Officers Pulford, Hauser, and Wiens are entitled

to official immunity.

       Moreover, Brown County is entitled to vicarious official immunity. A county

employer is generally entitled to vicarious official immunity when its employees are found

to have official immunity. Wiederholt v. City of Minneapolis, 581 N.W.2d 312, 316 (Minn.

1998). Because Brown County’s liability arises from the same conduct for which the Court

found Officers Pulford, Hauser, and Wiens immune, the Court holds that Brown County is

entitled to vicarious official immunity.

       Accordingly, Defendants are entitled to summary judgment on Kelley’s wrongful

death claim. Because the Court finds that Defendants are entitled to official immunity, it

need not address Defendants’ argument that Kimball’s death was not foreseeable.




                                              31
III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion for Summary Judgment [Doc. No. 27] is

GRANTED, and Defendants’ Motion to Exclude Expert Testimony [Doc. No. 32] is

DENIED as moot.



LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: October 14, 2020                        s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge




                                       32
